66 N.J. 557 (1975)
334 A.2d 17
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
JOHN BICANICH, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 18, 1975.
Decided February 26, 1975.
Mr. Julian Wilsey, Deputy Attorney General, argued the cause for appellant (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
*558 Mr. Daniel J. Carluccio argued the cause for respondent (Messrs. Citta, Gasser, Carluccio and Holzapfel, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division, 132 N.J. Super. 393.
For affirmance  Chief Justice HUGHES, Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD and Judge CONFORD  7.
For reversal  None.